FILED
                             NOT FOR PUBLICATION
                                                                            DEC 01 2016
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SURINDER PAUL, AKA Surinder Paul                 No.   14-70671
Singh,
                                                 Agency No. A079-248-868
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 16, 2016**
                               San Francisco, California

Before: THOMAS, Chief Judge, and KOZINSKI and FRIEDLAND, Circuit
Judges.

      A motion to reopen a removal proceeding must ordinarily be filed within

ninety days of a final removal order. See 8 U.S.C. § 1229a(c)(7)(C)(i). But there’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                  page 2
no time limit if the motion to reopen is based on material evidence relating to

changed country conditions that was unavailable earlier in the proceeding. See id.

§ 1229a(c)(7)(C)(ii). To successfully reopen a proceeding, a petitioner must show

that this new evidence is “qualitatively different” from what was previously

submitted. See Najmabadi v. Holder, 597 F.3d 983, 987 (9th Cir. 2010) (citing

Malty v. Ashcroft, 381 F.3d 942, 945–46 (9th Cir. 2004)).

      Paul insists that country conditions in India have changed, but he offers no

qualitatively different evidence that this is so. Paul’s three new affidavits, all from

his family members, recapitulate what he had previously submitted. Paul’s new

country conditions evidence is similarly redundant. The Board of Immigration

Appeals did not abuse its discretion by denying Paul’s motion to reopen as

untimely.


      DENIED.